— Order unanimously affirmed without costs. Memorandum: In view of the adverse determination of his petition for guardianship of the person of Duane R. (see, Matter of Duane R. [appeal No. 1] 134 AD2d 842), respondent Richard J. has. no standing to contest the adoption of Duane R. by petitioner Alice R., since respondent is not a person "having lawful custody of the adoptive child” (Domestic Relations Law § 111 [1] [f]). (Appeal from order of Erie County Surrogate’s Court, Mattina, S. — adoption.) Present— Callahan, J. P., Denman, Green, Pine and Davis, JJ.